J. S76009/14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                    v.                   :
                                         :
RONALD R. MASTROMONACO,                  :         No. 448 WDA 2014
                                         :
                         Appellant       :


           Appeal from the Judgment of Sentence, January 27, 2014,
              in the Court of Common Pleas of Allegheny County
               Criminal Division at No. CP-02-CR-0011937-2013


BEFORE: FORD ELLIOTT, P.J.E., PANELLA AND OLSON, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED JANUARY 21, 2015

        Appellant challenges the judgment of sentence entered January 27,

2014, on the sole basis that the verdict is against the weight of the

evidence. Finding no merit, we affirm.

        Appellant was charged with simple assault and harassment based upon

an incident that occurred on August 1, 2013, in White Oak Borough.1 The

trial court accurately summarized the evidence at trial:

                    After returning home from having dinner and
             drinks with a friend, the victim in this case,
             Rhonda Lawther, was confronted at her residence by
             the defendant, her ex-boyfriend.      Ms. Lawther
             testified that she had consumed about three beers
             over a two hour period. Although Ms. Lawther and
             the defendant were no longer having a romantic
             relationship, both Ms. Lawther and the defendant
             had been staying at the residence. Ms. Lawther

1
    18 Pa.C.S.A. §§ 2701(a)(1) and 2709(a)(1), respectively
J. S76009/14


            testified at trial that the defendant had been sending
            her numerous text messages throughout the night
            while she was having dinner. She described the text
            messages as “tormenting”. Upon arriving back at
            her residence, she and the defendant soon got into
            an argument. During the argument, according to
            Ms. Lawther, the defendant struck her with a
            backhand across the face. The police were called to
            the residence. Officer Sargent from the White Oak
            Borough Police Department responded to the scene.
            Upon arriving at the residence, he observed
            Ms. Lawther applying ice to her face and it appeared
            as though she had an injured lip. Ms. Lawther
            testified that she suffered a bruise as a result of
            being struck by the defendant.

                   The defendant also testified at trial.      He
            testified that he did have an argument with
            Ms. Lawther on the evening in question.            He
            testified, however, that he never struck her. He
            testified that she was the one who was sending text
            messages to him, calling him a “liar” and a “cheat”.
            He testified that he had received information from
            their landlord that Ms. Lawther and the defendant
            were going to be evicted from the residence. He
            believed the landlord was going to their residence to
            take pictures of the residence. He testified that he
            called his current girlfriend and directed her to call
            the police because he did not want the landlord
            coming to the residence.

Trial court opinion, 7/19/14 at 1-2.

      Following the conclusion of a bench trial on January 27, 2014, the

court found appellant not guilty of simple assault, but guilty of harassment.

The court immediately imposed a sentence of 90 days’ probation with costs

and conditions.2


2
  Appellant was required to complete a Batterer’s Intervention Program and
to have no contact with the victim.


                                       -2-
J. S76009/14


     As noted, the only issue raised on appeal is whether the verdict was

against the weight of the evidence. We observe our standard of review:

                  A motion for a new trial based on a claim that
           the verdict is against the weight of the evidence is
           addressed to the discretion of the trial court.
           Commonwealth v. Widmer, 560 Pa. 308, 319, 744
           A.2d 745, 751-52 (2000); Commonwealth v.
           Brown, 538 Pa. 410, 435, 648 A.2d 1177, 1189
           (1994). A new trial should not be granted because
           of a mere conflict in the testimony or because the
           judge on the same facts would have arrived at a
           different conclusion. Widmer, 560 Pa. at 319-20,
           744 A.2d at 752. Rather, “the role of the trial judge
           is to determine that ‘notwithstanding all the facts,
           certain facts are so clearly of greater weight that to
           ignore them or to give them equal weight with all the
           facts is to deny justice.’” Id. at 320, 744 A.2d at
           752 (citation omitted). It has often been stated that
           “a new trial should be awarded when the jury’s
           verdict is so contrary to the evidence as to shock
           one’s sense of justice and the award of a new trial is
           imperative so that right may be given another
           opportunity to prevail.” Brown, 538 Pa. at 435, 648
           A.2d at 1189.

                  An appellate court’s standard of review when
           presented with a weight of the evidence claim is
           distinct from the standard of review applied by the
           trial court:

                 Appellate review of a weight claim is a
                 review of the exercise of discretion,
                 not of the underlying question of
                 whether the verdict is against the
                 weight of the evidence. Brown, 648
                 A.2d at 1189. Because the trial judge
                 has had the opportunity to hear and see
                 the evidence presented, an appellate
                 court will give the gravest consideration
                 to the findings and reasons advanced by
                 the trial judge when reviewing a trial
                 court’s determination that the verdict is


                                   -3-
J. S76009/14


                  against the weight of the evidence.
                  Commonwealth v. Farquharson, 467
                  Pa. 50, 354 A.2d 545 (Pa.1976). One of
                  the least assailable reasons for granting
                  or denying a new trial is the lower court’s
                  conviction that the verdict was or was
                  not against the weight of the evidence
                  and that a new trial should be granted in
                  the interest of justice.

            Widmer, 560 Pa. at 321-22, 744 A.2d at 753
            (emphasis added).

Commonwealth v. Clay, 64 A.3d 1049, 1054-1055 (Pa. 2013).

      In its opinion, the trial court identified the correct standard by which it

was to assess the weight of the evidence (“so contrary to the evidence as to

shock one’s sense of justice”). (Trial court opinion, 7/19/14 at 3.) The trial

court provided this analysis:

            Essentially, the defendant challenges this Court’s
            assessment of the credibility of the trial witnesses.
            As set forth above, after considering and weighing all
            the evidence, the Court concluded that the
            Commonwealth’s witnesses at trial, Ms. Lawther and
            Officer Sargent were credible and truthful concerning
            all essential material facts. This determination is
            afforded deference. The Commonwealth’s evidence
            established that the defendant and the victim had an
            argument and the defendant struck Ms. Lawther in
            the face. Officer Sargent observed the injury to the
            victim’s face. This evidence supported the verdict.
            This Court has reviewed the trial record and believes
            that the verdict does not shock any rational sense of
            justice. The verdict was not against the weight of
            the evidence.

Trial court opinion, 7/19/14 at 3-4.




                                       -4-
J. S76009/14

      The trial court employed the correct standard and properly found that

the Commonwealth’s witnesses were credible.            We see no abuse of

discretion in the trial court’s analysis.   Consequently, we find no error on

appeal and will affirm the judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/21/2015




                                      -5-